*952OPINION.
Arundell:
To the plea of the bar of the statute of limitation respondent has interposed the defense that the bond filed by petitioner with its claim in abatement is a consent in writing within the meaning of the taxing statute. This contention was ruled upon adversely by us in the case of C. B. Shaffer, 12 B. T. A. 298, and Gulf States Steel Co., 12 B. T. A. 1244. See also United States v. John Barth Co., 27 Fed. (2d) 782.
As a further defense respondent contends that petitioner’s return does not meet the requirements of section 13(b) of the Revenue Act of 1916, which was in effect at the time the return was filed, in that the return was sworn to by petitioner’s president and secretary, wherein the statute requires that it be sworn to by the president and treasurer of the company. The evidence discloses however, that Schoettle, who executed the return as president of the company, was during the taxable year and at the' date the return was filed also petitioner’s treasurer. In view of this fact it becomes unnecessary to pass upon the legal question raised by respondent.

Judgment will be entered for the petitioner.